Exhibit 10.1
Execution Copy
TERMINATION AND RELEASE AGREEMENT
          This TERMINATION AND RELEASE AGREEMENT (this “Agreement”), dated as of
July 26, 2010, by and between Thoratec Corporation, a California corporation
(“Thoratec”), International Technidyne Corporation, a Delaware corporation and a
wholly-owned subsidiary of Thoratec (“ITC”), Danaher Corporation, a Delaware
corporation (“Danaher”), and Radiometer America Inc., a Delaware corporation and
an indirect wholly-owned subsidiary of Danaher (“Radiometer”).
          WHEREAS, Thoratec, Radiometer and Danaher (solely with respect to
Section 11.14 thereof) are parties to that certain Stock Purchase Agreement,
dated as of April 25, 2010 (the “Purchase Agreement”) with respect to the
acquisition of all of the outstanding capital stock of ITC by Radiometer.
          WHEREAS, each of Thoratec and Radiometer, desire to terminate the
Purchase Agreement pursuant to Section 11.1(a)(i) of the Purchase Agreement, on
the terms set forth herein.
          NOW, THEREFORE, in consideration of the premises and the mutual
promises contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of Danaher, ITC,
Thoratec and Radiometer hereby agrees as follows:
          1. Termination of the Purchase Agreement. Effective upon the execution
of this Agreement by each of Thoratec, Danaher, ITC and Radiometer, the Purchase
Agreement shall be terminated in accordance with Section 11.1(a)(i) of the
Purchase Agreement and no party thereto shall have any rights, duties,
liabilities or obligations of any nature whatsoever with respect to, in
connection with or otherwise arising under the Purchase Agreement, other than
solely as provided in Section 11.1(b) thereof; provided, that the parties
acknowledge and agree that any Liability (as defined below) that would otherwise
survive under the first sentence of Section 11.1(b) (i.e., a claim for fraud or
for breach of the Purchase Agreement occurring prior to the termination of the
Purchase Agreement) is intended to be released in its entirety under this
Agreement and shall be for all purposes included in the Thoratec Released Claims
or the Danaher Released Claims, as the case may be; and provided. further, that
survival of the provisions of Article XI of the Purchase Agreement contemplated
by Section 11.1(b) of the Purchase Agreement shall be solely in relation to the
surviving post-closing rights and obligations set forth in Section 6.5 and
Section 11.1(b) of the Purchase Agreement.
          2. Mutual Release.
          (a) Effective upon the execution of this Agreement by each of
Thoratec, Danaher, ITC and Radiometer, Thoratec and ITC, each on its own behalf
and on behalf of each of its respective controlled affiliates, successors,
assigns, representatives, directors, current or future officers, attorneys,
agents, employees, partners, managers, principals, members, predecessor
entities, heirs, executors and administrators (the “Thoratec Releasing
Parties”), releases and forever discharges Radiometer, Danaher and each of their
respective affiliates, representatives, directors, current or future officers,
attorneys, agents, employees, equityholders, partners, managers, principals,
members, predecessor entities, heirs, executors, administrators, successors and
assigns (individually, a “Radiometer Releasee” and collectively, the “Radiometer
Releasees”) from and with respect to any and all past, present, direct, indirect
and/or derivative liabilities, claims, rights, actions, causes of action,
controversies, counts, obligations, sums of money due, attorneys’ fees, suits,
debts, accounts, bonds, covenants, contracts, agreements, promises, judgments,
demands, damages and charges of whatever kind or nature, known or unknown,
matured or unmatured, liquidated or unliquidated, in law or in equity, asserted
or that could have been asserted, under federal or state statute, or common law
or the laws of any other relevant jurisdiction (each, a “Liability”),

 



--------------------------------------------------------------------------------



 



arising from or out of, based upon, in connection with or otherwise relating in
any way to the Purchase Agreement (including, for the avoidance of doubt, the
negotiation thereof, all due diligence activities and other actions or
activities undertaken in connection therewith, any post-execution discussions,
negotiations, communications, advice, proposals, guidance, consents, information
requests or exchanges or other actions (whether under Article VI of the Purchase
Agreement or otherwise), any obligation or covenant, vel non, to close the
purchase transaction contemplated thereunder, and any Liability that would
otherwise have survived under the first sentence of Section 11.1(b) of the
Purchase Agreement) (collectively, the “Thoratec Released Claims”); provided,
that nothing contained in this Agreement shall be deemed to release any party
hereto from its obligations under this Agreement or any agreement among any of
the parties hereto entered into subsequent to the execution of this Agreement.
          (b) Effective upon the execution of this Agreement by each of
Thoratec, Danaher, ITC and Radiometer, Radiometer and Danaher, each on its own
behalf and on behalf of each of its respective controlled affiliates,
successors, assigns, representatives, directors, current or future officers,
attorneys, agents, employees, partners, managers, principals, members,
predecessor entities, heirs, executors and administrators (the “Radiometer
Releasing Parties”), releases and forever discharges Thoratec, ITC and each of
their respective affiliates, representatives, directors, current or future
officers, attorneys, agents, employees, equityholders, partners, managers,
principals, members, predecessor entities, heirs, executors, administrators,
successors and assigns (individually, a “Thoratec Releasee” and collectively,
the “Thoratec Releasees”) from and with respect to any and all past, present,
direct, indirect and/or derivative liabilities, claims, rights, actions, causes
of action, controversies, counts, obligations, sums of money due, attorneys’
fees, suits, debts, accounts, bonds, covenants, contracts, agreements, promises,
judgments, demands, damages and charges of whatever kind or nature, known or
unknown, matured or unmatured, liquidated or unliquidated, in law or in equity,
asserted or that could have been asserted, under federal or state statute, or
common law or the laws of any other relevant jurisdiction, arising from or out
of, based upon, in connection with or otherwise relating in any way to the
Purchase Agreement (including, for the avoidance of doubt, the negotiation
thereof, all due diligence activities and other actions or activities undertaken
in connection therewith, any post-execution discussions, negotiations,
communications, advice, proposals, guidance, consents, information requests or
exchanges or other actions (whether under Article VI of the Purchase Agreement
or otherwise), any obligation or covenant, vel non, to close the purchase
transaction contemplated thereunder and any Liability that would otherwise have
survived under the first sentence of Section 11.1(b) of the Purchase Agreement)
(collectively, the “Radiometer Released Claims”); provided, that for the
avoidance of doubt, nothing contained in this Agreement shall be deemed to
release any party hereto from its obligations under this Agreement or any
agreement among any of the parties hereto entered into subsequent to the
execution of this Agreement.
          (c) Scope of Release.
          (i) Thoratec and ITC, on behalf of the Thoratec Releasing Parties, and
Danaher and Radiometer, on behalf of the Radiometer Releasing Parties,
acknowledge and agree that they may be unaware of or may discover facts in
addition to or different from those which they now know, anticipate or believe
to be true related to or concerning the Thoratec Released Claims or the
Radiometer Released Claims, respectively. The parties know that such presently
unknown or unappreciated facts could materially affect the claims or defenses of
a party or parties. It is nonetheless the intent of the parties to give a full,
complete and final release and discharge of the Thoratec Released Claims and the
Radiometer Released Claims, respectively. In furtherance of this intention, the
releases herein given shall be and remain in effect as full and complete
releases with regard to the Thoratec Released Claims and the Radiometer Released
Claims, respectively notwithstanding the discovery or existence of any such
additional or different claim or fact. To that end, with respect to the Thoratec
Released Claims and the Radiometer Released Claims, respectively, the parties
expressly waive and relinquish any and all

2



--------------------------------------------------------------------------------



 



provisions, rights and benefits conferred by any law of the United States or of
any state or territory of the United States or of any other relevant
jurisdiction, or principle of common law, under which a general release does not
extend to claims which the parties do not know or suspect to exist in their
favor at the time of executing the release, which if known by the parties might
have affected the parties’ settlement. With respect to the Thoratec Released
Claims and the Radiometer Released Claims, respectively, the parties expressly
waive and relinquish, to the fullest extent permitted by law, the provisions,
rights, and benefits of §1542 of the California Civil Code, or any New York or
other state’s counterpart thereto, which provides:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.
          (ii) The parties acknowledge and agree that the inclusion of this
Section 2(c) was separately bargained for and is a key element of this
Agreement.
          3. Covenant Not to Sue. Effective upon the execution of this Agreement
by each of Thoratec, Danaher, ITC and Radiometer, each party covenants, on
behalf of itself, the Thoratec Releasing Parties and the Thoratec Releasees, in
the case of Thoratec and ITC, and the Radiometer Releasing Parties and the
Radiometer Releasees, in the case of Danaher and Radiometer, not to bring any
Thoratec Released Claim or Radiometer Released Claim (as the case may be) before
any court, arbitrator, or other tribunal or forum in any jurisdiction, whether
as a claim, a cross claim or a counterclaim. Any Thoratec Releasee or Radiometer
Releasee may plead this Agreement as a complete bar to any Thoratec Released
Claim or Radiometer Released Claim (as the case may be) brought in derogation of
this covenant not to sue. The covenants contained in this Section 3 shall
survive this Agreement indefinitely regardless of any statute of limitations.
          4. Non-Disparagement. In connection herewith, each of Thoratec and
ITC, on the one hand, and each of Danaher and Radiometer, on the other hand,
agrees not to, and to cause each of its respective controlled affiliates,
successors, assigns, representatives, directors, current or future officers,
attorneys, agents, employees, partners, managers, principals, members,
predecessor entities, heirs, executors and administrators not to, make any
negative or disparaging statements or communications regarding the other party
(which shall include the party’s direct or indirect parent companies and its and
their respective officers, directors, employees and agents) either publicly or
in any manner reasonably likely to embarrass or otherwise damage or disparage
such person.
          5. Representations.
          (a) Thoratec, Danaher, ITC and Radiometer each represent and warrant
that (i) it has the full power and authority to enter into and perform this
Agreement; (ii) the execution, delivery, and performance of this Agreement has
been approved by all requisite action on the part of such party; (iii) this
Agreement has been executed and delivered on behalf of such party by such party
or its duly authorized agent and constitutes the valid and binding obligation of
such party enforceable in accordance with its terms; (iv) such party has
received no notice and has no knowledge of any judgment, restraining order,
consent decree, or judicial or administrative prohibition binding upon it, that
would be violated by its entry into this Agreement; and (v) such party was
represented by attorneys in connection with the execution of this Agreement, has
read and understood all aspects of this Agreement and all of its effects, and
has executed this Agreement as a free and voluntary act of its or his own free
will and without any threat, force, fraud, duress, or coercion of any kind.

3



--------------------------------------------------------------------------------



 



          (b) Thoratec and ITC each represents and warrants that each Thoratec
Releasing Party is the true and lawful owner of all right, title, and interest
in and to the Thoratec Released Claims and has not assigned, pledged,
hypothecated, transferred, or otherwise divested itself or encumbered any
interest in the Thoratec Released Claims. Danaher and Radiometer each represents
and warrants that each Radiometer Releasing Party is the true and lawful owner
of all right, title, and interest in and to the Radiometer Released Claims and
has not assigned, pledged, hypothecated, transferred, or otherwise divested
itself or encumbered any interest in the Radiometer Released Claims.
          6. Miscellaneous.
          (a) Entire Agreement; Amendments and Waivers. This Agreement
constitutes the entire agreement among the parties hereto pertaining to the
subject matter hereof and supersedes all prior agreements, understandings,
negotiations and discussions, whether oral or written, of the parties hereto.
This Agreement may not be amended except by an instrument in writing signed on
behalf of each of Thoratec, Danaher, ITC and Radiometer. No amendment,
supplement, modification or waiver of this Agreement shall be binding unless
executed in writing by each of Thoratec, Danaher, ITC and Radiometer. No waiver
of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provision hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided.
          (b) Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. Nothing in this Agreement, express or implied, is intended to
or shall confer upon any person (other than the parties to this Agreement and
their successors and permitted assigns) any rights, benefits or remedies of any
nature whatsoever under, or by reason of, this Agreement. No third party is
entitled to rely on any of the agreements contained in this Agreement.
          (c) Specific Performance. Each of Thoratec, Danaher, ITC and
Radiometer acknowledges and agrees that the parties hereto would be damaged
irreparably in the event any provision of this Agreement is not performed in
accordance with its specific terms or is otherwise breached, so that, in
addition to any other remedy that a party may have under law or equity, each
party hereto shall be entitled to injunctive relief to prevent breaches of the
provisions of this Agreement and to enforce specifically this Agreement and the
terms and provisions hereof. Each of the parties hereto hereby waives (i) any
defense that a remedy at law would be adequate in any action for specific
performance and (ii) any requirement under any applicable law to post a bond or
other security as a prerequisite to obtaining equitable relief.
          (d) Notices. All notices, requests, demands and other communications
which are required or may be given under this Agreement shall be in writing and
shall be deemed to have been duly given (i) when received if personally
delivered, (ii) when transmitted if transmitted by telecopy, electronic mail or
other digital transmission, (iii) the day after it is sent, if sent for next day
delivery to a domestic address by recognized overnight delivery service and
(iv) upon receipt, if sent by certified or registered mail, return receipt
requested. In each case any such notice, request, demand or other communication
shall be sent to:
          If to Thoratec or ITC, to:
Thoratec Corporation
6035 Stoneridge Drive
Pleasanton, CA 94588
Attention: David Lehman, General Counsel
Facsimile: (925) 734-4043
Email: david.lehman@thoratec.com

4



--------------------------------------------------------------------------------



 



          with copies (which shall not constitute notice) to:
Latham & Watkins LLP
885 Third Avenue
New York, New York 10022
Attention: Charles K. Ruck, Esq., M. Adel Aslani-Far, Esq.
Facsimile: (212) 751-4864
Email: charles.ruck@lw.com, adel.aslanifar@lw.com
          If to Danaher or Radiometer, to:
Radiometer America Inc.
c/o Danaher Corporation
2099 Pennsylvania Avenue, 12th Floor
Washington, D.C. 20006-1813
Attention: Attila Bodi
Facsimile: (202) 828-0850
          with a copy (which shall not constitute notice) to:
Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attention: Daniel E. Wolf
Facsimile: (212) 446-6460
Email: daniel.wolf@kirkland.com
     or to such other place and with such other copies as either party hereto
may designate as to itself by written notice to the other.
          (e) Service of Process, Consent to Jurisdiction; WAIVER OF JURY TRIAL.
          (i) Each party hereto irrevocably consents to the service of any
process, pleading, notices or other papers by the mailing of copies thereof by
registered, certified or first class mail, postage prepaid, to such party at
such party’s address set forth herein, or by any other method provided or
permitted under New York law.
          (ii) Any claim, demand, action or cause of action (a) arising out of
or relating to this Agreement or (b) in any way connected with or related or
incidental to the dealings of the parties hereto in respect of this Agreement,
in each case whether now existing or hereafter arising, and whether in contract,
tort, equity or otherwise, shall be instituted exclusively in the federal court
for the Southern District of New York, or, if such court does not take or have
jurisdiction over such claim, in any New York state court in the county of New
York having jurisdiction over such claim, and each party hereto agrees not to
assert, by way of motion, as a defense or otherwise, in any such claim, that it
is not subject personally to the jurisdiction of any such court, that the claim
is brought in an inconvenient forum, that the venue of the claim is improper or
that this Agreement or the subject matter hereof may not be

5



--------------------------------------------------------------------------------



 



enforced in or by any such court. Each party hereto further irrevocably submits
to the jurisdiction of any such court in any such claim.
          (iii) EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION, OR CAUSE OF ACTION (I) ARISING UNDER THIS AGREEMENT OR (II) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN
RESPECT OF THIS AGREEMENT, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY, OR OTHERWISE. EACH PARTY TO THIS
AGREEMENT HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR
CAUSE OF ACTION WILL BE DECIDED BY TRIAL WITHOUT A JURY AND THAT THE PARTIES TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY.
          (f) Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument, binding upon the parties
hereto. The execution of this Agreement by any of the parties hereto may be
evidenced by way of a facsimile transmission of such party’s signature, a
photocopy of such facsimile transmission or other electronic means, and such
facsimile or other electronic signature shall be deemed to constitute the
original signature of such party.
          (g) Headings. The headings used in this Agreement are for the purpose
of reference only and shall not affect the meaning or interpretation of any
provision of this Agreement.
          (h) Severability. In the event that any one or more of the provisions
contained in this Agreement, shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, then to the maximum extent permitted by
law, such invalidity, illegality or unenforceability shall not affect any other
provision of this Agreement.
          (i) Further Acts. Each party shall execute such further instruments
and documents and shall perform such further acts as may be reasonably necessary
or convenient to carry out and perform the terms and provisions of this
Agreement.
          (j) Construction. This Agreement shall be construed as if the parties
jointly prepared it and any uncertainty or ambiguity shall not be interpreted
against any one party because of the manner in which this Agreement was drafted
or prepared.
*     *     *     *     *

6



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Termination and
Release Agreement as of the date first written above.

                  THORATEC CORPORATION    
 
           
 
  By:   /s/ Gary F. Burbach    
 
           
 
  Name:   Gary F. Burbach    
 
  Title:   CEO    
 
           
 
                INTERNATIONAL TECHNIDYNE CORPORATION    
 
           
 
  By:   /s/ Lawrence Cohen    
 
           
 
  Name:   Lawrence Cohen    
 
           
 
  Title:   President    
 
           
 
                DANAHER CORPORATION    
 
           
 
  By:   /s/ Jonathan Graham    
 
           
 
  Name:   Jonathan Graham    
 
           
 
  Title:   SVP & GC    
 
           
 
                RADIOMETER AMERICA INC.    
 
           
 
  By:   /s/ James F. O’Reilly    
 
           
 
  Name:   James F. O’Reilly    
 
           
 
  Title:   VP    
 
           

 